DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a plurality of first upper nozzles 20arranged in a vertical direction on one side surface of the inner cabinet, and a plurality of second upper nozzles arranged in the vertical direction on the other side surface of the inner cabinet” it is unclear how the upper nozzles can be positioned above the lower nozzle as recited in claim 1 (which claim 12 depends) and arranged in a vertical direction on one side surface of the inner cabinet. 
Claim 13 is rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over in Cho (US 7497188).
Regarding claim 1, Cho teaches a pet bath comprising: an outer cabinet (outer casing 200) that forms an external appearance of the pet 5bath, the outer cabinet having an open front surface (fig. 8); an inner cabinet (inner casing 100) provided within the In re Japikse, 86 USPQ 70. In this case, positioning the water tank under the inner casing would reduce the amount of surface area required to position the bathing apparatus during use.
Regarding claim 2, Cho teaches wherein the lower nozzle is disposed between a bottom surface of the inner cabinet and the stand, and is configured to spray the washing water pumped by the circulation pump in an upward direction relative to the 15stand (rotary nozzles 320 located between collection tray 710 (bottom surface of inner casing 100) and base 620, col. 5, ll. 36-38, fig. 1).  
Regarding claim 3, Cho teaches the invention substantially as claimed and Liu further teaches wherein the upper nozzle is disposed in an upper portion of the bathing enclosure, and is configured to spray the washing water pumped by the 20circulation pump in a downward direction (rotary nozzles 320 located above base 620, col. 5, ll. 36-38, fig. 1).  
Regarding claim 6, Cho further teaches wherein an outer inflow hole (inner casing hole for 520) configured to allow external air to flow into the 20bathing enclosure and an outer exhaust hole (outer casing opening for 520) configured to exhaust air flowing through the inner exhaust holes to the outside are defined in the outer cabinet or in a space between the inner cabinet and the outer cabinet (fig. 1).  
Regarding claim 7, Cho further teaches wherein an inflow path configured to guide air flowing due to operation of the air blower to the air nozzles (tubes extending from fan into inner casing 100, fig. 1), an exhaust flow path along which air exhausted 
Regarding claim 9, Cho further teaches a bubble generator disposed between the stand and a bottom surface of the inner cabinet, the bubble generator being configured to generate bubbles in flowing washing water (support plate 610 and air lines 540 is configured to generate bubbles as water flows over and/or through stand 620, fig. 1).
Regarding claim 10, Cho further teaches wherein the circulation water filter has a cylindrical shape and defines a hollow portion therethrough in a vertical direction (cylindrical portion between water collection tray 710 and pump 740 line, fig. 4), the 5circulation water filter further comprising a filter net that is disposed on a circumferential surface of the circulation water filter (first filter 720, fig. 4).  
10 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in Cho, as applied to claim 1 above, further in view of Moharram et al. (US 88186307 henceforth Moharram).
Regarding claim 4, Cho teaches the invention substantially as claimed but fails to teach wherein the air nozzle comprise a plurality of first air nozzles arranged in a vertical direction on one side surface of the inner cabinet, and a 40Attorney Docket No.: 20349-0453001plurality of second air nozzles arranged in the vertical direction on the other side surface of the inner cabinet.  However, Moharram teaches a plurality of first air nozzles arranged in a .
 Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Cho, as applied to claim 1 above, further in view of Liu (US 2019/0357495).
Regarding claim 14, Cho teaches a method for controlling a pet bath, wherein the pet bath includes an outer cabinet that forms an external appearance of the pet bath (outer casing 200), the outer cabinet having an open front surface (fig. 8), an inner cabinet provided within the outer cabinet defining a bathing enclosure therein (inner casing 100), the inner cabinet having an open front surface (fig. 8), 15a door configured to open and close the open front surfaces of the outer cabinet and the inner cabinet (door for opening 285, col. 4, ll. 11-13, fig. 8, fig. 8), a water collection tank (480, col. 5, ll. 64-66, fig, 8) disposed in the inner cabinet and defining a space in which washing water is stored, a circulation pump configured to pump the washing water stored in the water collection tank (pump 460, col. 6, ll. 8-10), a lower nozzle 20disposed at a lower portion of the bathing enclosure and configured to spray the washing water pumped by the circulation pump to the bathing enclosure (nozzles 320, col. 5, ll. 36-38, fig. 1), and an upper nozzle disposed above the lower nozzle and configured to spray the washing .
Allowable Subject Matter
Claim 5, 8, 11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647